                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR329
                                            )
      vs.                                   )
                                            )
WARREN LEE MACKEY,                          )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the plaintiff’s Motion to Continue Trial [66].
Plaintiff’s counsel is unavailable July 27, 2021, due to annual military service. The
defendant does not oppose the requested continuance. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [66] is granted, as follows:

      1. The jury trial, now set for July 27, 2021, is continued to August 10, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and August 10, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny the government continuity of counsel, or the
         reasonable time necessary for effective preparation, taking into account the
         exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


      DATED: June 23, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
